Citation Nr: 1712828	
Decision Date: 04/20/17    Archive Date: 04/26/17

DOCKET NO.  12-33 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to increased evaluation for a right knee disorder, to include status post total right knee replacement with revision, osteoarthritis, and history of instability, in excess of 20 percent prior to January 16, 2012, over 30 percent from March 1, to June 1, 2013, and in excess of 30 percent after August 1, 2014.

2. Entitlement to an evaluation in excess of 30 percent for migraine and tension headaches.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason A. Lyons

INTRODUCTION

The Veteran had active duty service from December 1983 to February 1992.

This matter is before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from rating decisions of the VA Regional Office (RO) in Roanoke, Virginia.  One decision granted increase from 10 to 30 percent for migraine and tension headaches, effective October 13, 2010.  It further maintained 20 percent for right knee disability, osteoarthritis with history of instability.  October 13, 2010 is the date of the claim for increase as to both disorders at issue.

Following total right knee replacement, the rating for right knee condition was adjusted frequently by further rating decision:  to a temporary 100 percent effective January 26, 2012; to 30 percent effective March 1, 2013; to 100 percent effective June 11, 2013; and resuming 30 percent effective August 1, 2014.  The claim for increased rating throughout continues, absent express withdrawal by the Veteran. See A.B. v. Brown, 6 Vet. App. 35, 39 (1993).  The time periods for which the temporary total rating (100 percent) ratings were assigned are not at issue.  

The Board herein decides the claim for increase for headaches, and the issue of increased rating for right knee disorder is addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Prior to March 9, 2016, the Veteran's experienced characteristic prostrating attacks from headaches occurring on average once a month.  There were periodic days lost of working capacity, but not impairment approaching severe inadaptability to work.

2. Since March 9, 2016, migraines worsened to consist of very frequent completely prostrating and prolonged attacks.  These symptoms demonstrated, or at minimum approximated, severe economic inadaptability.
CONCLUSIONS OF LAW

1. The criteria are not met to establish an evaluation higher than 30 percent for migraine and tension headaches prior to March 9, 2016.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.2, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8100 (2016).  

2. Resolving reasonable doubt in the Veteran's favor, since March 9, 2016 the criteria have been met for an increased rating of 50 percent for migraine and tension headaches.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.2, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8100 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) sets forth VA's duty to notify and assist a claimant with the evidentiary development of a claim for compensation or other benefits.  38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).  

The Board finds VA's duty to notify was satisfied by an October 2010 letter.  
38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  VA's duty to assist has been fulfilled through obtaining VA outpatient medical records.  Moreover, the Veteran has undergone VA Compensation and Pension examinations in 2010 and 2016, which were duly responsive to the applicable rating criteria.  See 38 C.F.R. § 4.1 
(for purpose of application of the rating schedule accurate and fully descriptive medical examinations are required with emphasis on the limitation of activity imposed by the disabling condition).  In furtherance of the claim, the Veteran provided two lay witness affiant statements on his own behalf.  He has not requested a Board hearing in this matter.  There is no indication of further evidence or information to obtain as to this issue.  The Board will proceed to a decision.

Applicable Rating Criteria, Background and Analysis

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Generally, the degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.

Under Diagnostic Code 8100, migraine headaches are rated at 0 percent (noncompensable) where there are infrequent attacks.  Migraines with characteristic prostrating attacks averaging one in two months over the last several months are rated at 10 percent.  Migraines with characteristic prostrating attacks occurring on an average once a month over the last several months are evaluated at 30 percent. Migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability are rated 50 percent.  38 C.F.R. 
§ 4.124a.

Regarding the final prong of the standard for maximum 50 percent under Diagnostic Code 8100, to consist of "severe economic inadaptability," guidance was provided by the U.S. Court of Appeals for Veterans Claims (Court) holding in 
Pierce v. Principi, 18 Vet. App. 440 (2004).  The Court observed that nowhere under Diagnostic Code 8100 or other VA law was "inadaptability" defined.  Crucially, however, nothing required the claimant to be completely unable to work to qualify for the maximum 50 percent rating under Diagnostic Code 8100, the higher level of impairment which corresponded to a claim for total disability rating due to individual unemployability (TDIU).     

Reviewing evidence, the Veteran underwent VA examination November 2010.  
He described migraines during which he was required to stay in bed and was unable to do anything.  He described severity as level 10 out of 10.  He had headaches on the average of three times per month and they lasted for 12 hours.  Symptoms were light sensitivity, pain, numbness to face and hands, nausea and reverse tunnel vision.  He had to stay in bed when the headaches occurred.  The treatment was Voltaren and Diclofenac.  He reported functional impairment of unable to drive or be exposed to light or noise, having resulted in missed days from work.  

The April 2011 statement from the Veteran's spouse indicates, by her own observation, on a monthly average the Veteran experienced two to three migraines, and had been suffering from them for the past 18 years.  Not only had the condition affected the Veteran's ability to work, but his ability to do anything.  The Veteran's spouse recalled having been taking care of him during these headaches by cold compresses, darkening the bedroom, and making sure there was total silence and giving him his medication.  

An April 2011 statement from an employer within City of Richmond reads:

This is a statement in regards to [the Veteran] and the impact of his ability work due to reported migraine headaches.  [The Veteran] has reported migraine headaches which prevent him from performing his job duties on average two (2) business days per month and has done so for the past 5 years.  He is a project manager in the Records and Technology Division and I am his supervisor.

In a statement provided along with December 2012 VA Form 9 (Substantive Appeal to the Board), the Veteran indicated that his migraine headaches were completely debilitating.  When he had an "attack" he was unable to function; he would have tingling in his arms and face, nausea, intolerance to light/noise and head pain.   
This had caused him to miss work as well as affect quality of life with family. 

Subsequent VA Medical Center (VAMC) records indicate March 2016, the Veteran was seen at the emergency room for an atypical migraine headache, with sharp pain behind the eyes that persisted and made him nauseated but not vomit.  He stated during the previous day at times he felt confused and had some difficulty finding words.  This improved but now he had some mild pins and needles sensation in the left arm and numbness right arm.  The Veteran stated having a long history of migraine headaches but had not had imaging in years.  A CT scan of the head was negative for acute abnormalities.  The Veteran received fluid along with medication.  He said the headache did improve but was now more posterior than anterior.  No further neurologic symptoms.  

Seen again April 2016, the Veteran was referred to neurology consult for evaluation of persistent headaches.  Headaches had been going on for 30 years but were now occurring at least 3-4 times a week and could last from hours to several days.  They usually began in the frontal/temporal areas and spread occipitally probably more so on the right than the left.  Pain was sharp and then after a while there was intense pressure.  At times he felt central vision blurs or lost, but this was rare; also occasional numbness and tingling in either side of the face of hand associated with a headache and always blurred visions.  He would grind the teeth at night especially on the right.  No other definitive neurologic symptoms.  He used diclofenac for the headaches which was helpful.  

On VA re-examination September 2016, the diagnosis was migraines, including migraine variants.  The Veteran indicated symptoms of head pain, numbness in hands and face, vision had flashes of light, reverse "tunnel" vision, sensitivity to light and sound, nausea, and pain in head.  Treatment plan was Diclofenac and Imitrex.  There was constant head pain; pulsating or throbbing head pain; pain on both sides of head.  There was nausea, vomiting, sensitivity to light, sensitivity to sound, changes in vision, sensory changes.  Duration of typical head pain was 1-2 days.  Prostrating attacks of headache pain were listed as having occurred more frequently than once per month.  According to the examiner, the Veteran had 
very frequent completely prostrating and prolonged attacks of migraine and non-migraine headache pain.  The Veteran's headache condition was indicated to impact his ability to work, with "partial impairment [of] physical and cognitive activities of employment during periods of severe prostrating attacks of migraine headaches."      

Having reviewed the foregoing, the Board will increase the Veteran's disability rating since March 2016, this based on recently received evidence.  The Board will award the maximum 50 percent rating effective March 9, 2016, retaining the 30 percent disability rating for preceding period.  This represents a partial grant of benefits sought.              

Prior to the March 2016 VAMC emergency room treatment for his the Veteran's headache condition, the Board will continue the existing 30 percent level of disability compensation.  As noted, under Diagnostic Code 8100, a 30 percent rating contemplates that there are headaches with characteristic prostrating attacks occurring on an average once a month over the last several months.  See 38 C.F.R. 
§ 4.124a.  Evidence is more consistent with headaches in the aforesaid range prior to Marcy 2016.  The evidence for this period does not show "very frequent" prostrating attacks, as contemplated by the maximum 50 percent component of Diagnostic Code 8100.  November 2010 VA examination denoted prostrating headaches three times a month.  An April 2011 statement of the Veteran's spouse confirmed two to three a month.  Two to three strong headaches a month (and assuming always within the range of a "prolonged" attack) is recognized as being close to the requirement for higher rating; but all the same, the Veteran did not have "severe economic inadaptability" at this time, the additional component of Diagnostic Code 8100 for higher 50 percent evaluation.  Best available information, the April 2011 employer's letter, indicates on average 2 days off per month due to headaches over the last 5 years which given the Veteran's full-time employment (and likelihood that the number of days off fit within some scheme for taking leave at his designated job position) falls short of a severe inadaptability under reasonable understanding of that term.  Other than this employer's letter, the Board does not have any relevant information on employment capacity or limitation, and its review is constrained by the record before it.    

Since March 2016, however, the Veteran's symptoms have manifested at a level that best approximate the higher 50 percent rating.  The Veteran obtained emergency room treatment for a headache in March 2016, with several associated serious problems apparently with his vision and perception.  The following month at the VAMC he was directly indicated to have experienced headaches, presumably severe level, at least 3-4 times a week, again with many of the same outside additional problems.  The September 2016 VA examination clearly indicated the Veteran had "very frequent" prostrating and prolonged attacks of headaches.  Moreover, due to same, the Veteran had "partial impairment" of both physical and cognitive activities of employment during the severe headaches.  This stated "partial impairment" of employment (even if "partial" not necessarily defined by VA examiner), combined with fact that the episodes themselves appear more serious and frequent now, weighs in favor of finding the criterion of "severe economic inadaptability" has been met.  At very least, the Board concludes this when applying VA's fundamental benefit-of-the-doubt doctrine.  See 38 C.F.R. 
§ 4.3.  A higher 50 percent schedular rating is therefore granted, since September 9, 2016.

In addition, the Board has considered an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1).  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  In this case, the Veteran has not asserted, and the evidence does not show, that his service-connected headache disorder is not adequately contemplated by the schedular rating criteria.  Therefore, discussion of whether an extraschedular rating must be considered is not necessary.  

Per applicable law, a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected symptoms experienced.  Johnson v. McDonald, 762 F. 3d 1362 (Fed. Cir. 2014).  However, in this matter, the Veteran has not asserted, nor is it reasonably raised by the record, that there is a combined impact of his service-connected disabilities.  Discussion of whether extraschedular consideration on a combined basis is needed is therefore not warranted.  Yancy v. McDonald, 27 Vet. App. 484 (2016).  

The Board has further considered the full scope of the appeal with regard to a concurrent claim premised on unemployability.  However, the record does not show the Veteran by formal claim or informal averment raised the issue of TDIU, particularly as by outward measures he fortunately remains gainfully employed at this time.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  See also VAOPGCPREC 6-96 (Aug. 16, 1996).

For these reasons, the Board is granting in part the claim for increased rating for headaches, awarding 50 percent from March 9, 2016.  The preponderance of the evidence weighs favorably here to the extent indicated, and VA's benefit-of-the-doubt doctrine has been duly applied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

The claim for higher rating beyond 30 percent for migraine and tension headaches is denied, prior to March 9, 2016.  

A 50 percent rating is granted for headaches effective March 9, 2016, subject to the applicable law regarding VA compensation.  


REMAND

The Veteran has not undergone VA Compensation and Pension examination 
with regard to his service-connected right knee disability in well over five years, including since having undergone total knee replacement procedures.  It follows, 
re-examination is needed for contemporaneous findings.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007), citing Caluza v. Brown, 7 Vet. App. 498, 505-06 (1998) ("Where the record does not adequately reveal the current state of the claimant's disability ...the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.").

In addition, the Veteran should be re-examined in view of the decision of the  
Court of Appeals for Veterans Claims (Court) in Correia v. McDonald, 28 Vet. App. 158 (2016) (indicating parameters of VA musculoskeletal Compensation and Pension examinations with respect to literal requirements articulated in 38 C.F.R. 
§ 4.59).

Finally, to the extent not on file, any records of preoperative treatment prior to the total knee replacement in January 2012, and prior to the second total knee replacement in June 2013 should be obtained.  This should include any records of physical therapy or other treatment from March to June 2013 as it was being determined that the total knee replacement was failing.

Accordingly, this claim is REMANDED for the following action:

1. Obtain the latest VA treatment records and associate them with the Veterans Benefits Management System (VBMS) electronic claims file.  These records should include, to the extent not already on file, preoperative records prior to the knee replacement surgeries of January 2012, and June 2013, to include physical therapy or other records concerning the failed knee replacement from March to June 2013.  All attempts to obtain records should be set forth in the claims folder.

2. Schedule the Veteran for VA orthopedic type examination to determine the severity of his service-connected right knee disorder.  The VBMS and Virtual VA electronic claims folders must be provided to and reviewed by the examiner in conjunction with the examination. All indicated tests and studies should be performed and all findings should be set forth in detail.

The VA examiner should indicate all present symptoms and manifestations from the Veteran's service-connected status post total right knee replacement with revision, osteoarthritis, and history of instability.  The examiner should report complete range of motion findings for the affected right knee region.  Range of motion measurement must be provided in active motion, 
passive motion, weight-bearing and nonweight-bearing positions.  Additionally, the examiner must document all functional loss of the right knee, including due to pain on use, weakness, repetitive motion, flare-ups, fatigue and incoordination.  Any functional loss must be documented in terms of additional lost degrees of range of motion. 

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

With regard to further impairment of the right knee (besides limitation of motion), including recurrent subluxation and/or lateral instability, identify all symptomatology.

3. Review the claims file.  If the directives specified in this remand have not been implemented, take proper corrective action before readjudication.  Stegall v. West, 11 Vet. App. 268 (1998).

4. Thereafter, readjudicate the claim for increased rating for right knee disability for the time periods in question, in light all additional evidence received.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded the opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


